UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 4, 2015 BUSCAR COMPANY (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 333-174872 27-3191889 (Commission File No.) (IRS Employer Identification No.) 111 Ahmadi Crescent, Bedford Nova Scotia Canada (Address of principal executive offices) (zip code) (902) 802-8847 (Registrant's telephone number, including area code) Buscar Oil, Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01 Other Events The Company recently learned that a default judgment has been entered against the Company related to a lawsuit filed for attorney services previously provided to the company. The Company will seek to set aside the default judgment and determine the actual amount owed to the previous attorney. The judgment was for approximately $20,000. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Buscar Company Dated: August 4, 2015 By: /s/ Anastasia Shishova Name: Anastasia Shishova Title: CEO 3
